DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2021 was filed after the mailing date of the patent application on 31 July 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 31 July 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21, 35, 24, 38, 25, 39, 26, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 15-21 of U.S. Patent No. 10764346. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 21, Claim 37 of the ‘346 Patent discloses a destination compute device comprising: 
an output device (Claim 15 of the ‘346 Patent discloses a destination compute device having playback means); and circuitry to: 
receive a first stream from a source compute device, the first stream to provide first media content to output via the output device (Claim 15 of the ‘346 Patent discloses transmitting, by a source compute device, a content stream to a destination compute device for playback on the destination compute device); and 
in response to an indication from the source compute device that role reversal has been initiated, (i) disable receipt of the first stream from the source compute device (Claim 16 and Claim 21 of the ‘346 Patent discloses that the destination compute device switches from receiving to transmitting in response to receiving an indication of role reversal from the source compute device), and (ii) transmit a second stream to the source compute device, the second stream to provide the first media content to the source compute device (Claim 15 of the ‘346 Patent further discloses that the destination compute devices switches from receiving a first content stream to transmitting a second content stream in response to receipt of a role reversal indication from the source compute device).
Regarding Claim 35, Claim 35 is rejected on the same basis as Claim 21.
Regarding Claim 24, Claims 15, 16, and 21 disclose the destination compute device of Claim 21.
Claim 18 and Claim 19 of the ‘346 Patent further discloses the indication is a first indication and, in response to a second indication from the source compute device to exit role reversal, the circuitry is to (i) disable transmission of the second stream to the source compute device, and (ii) resume receipt of the first stream from the source compute device (Claim 18 and Claim 19 of the ‘346 Patent discloses transmitting, by the destination compute device to the source compute device, a role reversal exit indication where the role reversal exit indication causes the destination compute device to exit transmission of a stream and return to receiving the stream).
Regarding Claim 38, Claim 38 is rejected on the same basis as Claim 24.
Regarding Claim 25, Claim 15, 16, and 21 of the ‘346 Patent discloses the destination compute device of claim 21.
Claim 17 of the ‘346 Patent discloses the circuitry is further to transmit an acknowledgement of the indication to the source compute device (Claim 17 of the ‘346 Patent further discloses transmitting, by the destination compute device to the source compute device, a role reversal acknowledgement from the destination compute device, wherein initiating the role reversal comprises initiating the role reversal in response to having received the role reversal acknowledgement).
Regarding Claim 39, Claim 39 is rejected on the same basis as Claim 25.
Regarding Claim 26, Claim 15, 16, and 21 of the ‘346 Patent discloses the destination compute device of claim 21.
Claim 21 of the ‘346 Patent discloses the circuitry is to access a message from the source compute device, the message to indicate whether the source compute device supports role reversal (Claim 21 of the ‘346 Patent discloses determining, by the source compute device, whether the source compute device and the destination compute device support role reversal, wherein support of role reversal is indicative that the source compute device and the destination compute device are capable of being switched between receiving and transmitting digital media content).
Regarding Claim 40, Claim 40 is rejected on the same basis as Claim 26.
Claims 22-23, 28-34, and 36-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 15-21 of U.S. Patent No. 10764346 in view of Veeramani et al. (US 10764346 B1; hereinafter referred to as “Veeramani”).
Regarding Claim 28, the steps of Claim 28 are rejected on the same basis as Claim 21.
However, Claims 15, 16, and 21 do not explicitly disclose least one computer readable storage device comprising computer readable instructions that, when executed by one or more processors of a destination compute device.
8:13-52, Veeramani teaches a destination compute device comprising memory storing software for execution by a processor of the destination compute device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claims 15, 16, and 21 of the ‘346 Patent by requiring least one computer readable storage device comprising computer readable instructions that, when executed by one or more processors of a destination compute device as taught by Veeramani because streaming between multiple devices is improved (Veeramani, 1:13-45).
Regarding Claim 22, Claims 15, 16, and 21 of the ‘346 Patent discloses the destination compute device of claim 21.
Claim 16 of the ‘346 Patent discloses the indication that role reversal has been initiated is included in a message from the source compute device (Claim 16 of the ‘346 Patent further discloses transmitting, by the source compute device, an offload trigger to the destination compute device usable by the destination compute device to determine a role reversal has been requested by the source compute device).
However, Claims 15, 16, and 21 of the ‘346 Patent do not explicitly disclose the message identifies a location at which the destination compute device is to access the first media content, and, in response to the indication that role reversal has been initiated, the circuity is to access the first media content at the location identified by the message.
Veeramani teaches the message identifies a location at which the destination compute device is to access the first media content (9:62-10:11, Veeramani teaches identifying a remote location where the destination source device may access the content), and, in response to the indication that role reversal has been initiated, the circuity is to access the first media content at the location identified by the message (9:62-10:11, Veeramani teaches determining, by the destination compute device to access the content and stream the content to the source device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claims 15, 16, and 21 of the ‘346 Patent by requiring the message identifies a location at which the destination compute device is to access the first media content, and, in response to the indication that role reversal has been initiated, the circuity is to access the first media content at the location identified by the message as taught by Veeramani because streaming between multiple devices is improved (Veeramani, 1:13-45).
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 22.
Regarding Claim 30, Claim 30 is rejected on the same basis as Claim 23.
Regarding Claim 23, Claims 15, 16, and 21 discloses the destination compute device of claim 22.
However, Claims 15, 16, and 21 do not explicitly disclose the second stream is to provide the first media content to the source compute device at a first resolution and, in response to the indication that role reversal has been initiated, the circuity is to cause the first media content to also be output via the output device at a second resolution different from the first resolution.
Veeramani teaches the second stream is to provide the first media content to the source compute device at a first resolution and, in response to the indication that role reversal 13:1-36, Veeramani teaches that the resolution of the source compute device may be different than the resolution of the destination compute device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claims 15, 16, and 21 of the ‘346 Patent by requiring the second stream is to provide the first media content to the source compute device at a first resolution and, in response to the indication that role reversal has been initiated, the circuity is to cause the first media content to also be output via the output device at a second resolution different from the first resolution as taught by Veeramani because streaming between multiple devices is improved (Veeramani, 1:13-45).
Regarding Claim 30, Claim 30 is rejected on the same basis as Claim 23.
Regarding Claim 37, Claim 37 is rejected on the same basis as Claim 23.
Regarding Claim 31, Claim 31 is rejected on the same basis as Claim 24.
Regarding Claim 32, Claim 32 is rejected on the same basis as Claim 25.
Regarding Claim 33, Claim 33 is rejected on the same basis as Claim 26.
Regarding Claim 34, Claim 34 is rejected on the same basis as Claim 27.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ERIC NOWLIN/Examiner, Art Unit 2474